Citation Nr: 1748687	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for dysthymic disorder.

2.  Entitlement to an increased rating in excess of 10 percent disabling for gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  

As a preliminary matter, the Board notes that it appears that medical evidence pertinent to the Veteran's claim has not been associated with the record.  Specifically, review of the record reflects post-service VA medical treatment records dated between March 2005 and December 2013.  There are no medical treatment records associated with the record since that time.  

Additionally, the Board notes that in a statement dated in November 2011, the Veteran identified seeking treatment from multiple medical providers, including psychiatric treatment from Dr. O. Howard (psychiatrist) and Ms. D. Shaffier (life consultant).  Unfortunately, these records have not been associated with the record.  Given that such records may have a bearing on the case, the Board finds an attempt to obtain these records is warranted.

Lastly, the Board notes that in May 2017, the Veteran's representative submitted a statement requesting these matters be remanded for an additional examination because the Veteran's previous examinations are too remote to evaluate the current severity of his condition.  In that regard, the Board notes that the most recent VA examinations of record (related to the issues on appeal) were conducted in December 2013.  In the absence of medical treatment records since December 2013, the Board cannot reasonably find that the medical evidence of record adequately addresses the Veteran's current level of impairment.  See generally, Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's psychiatric disorder, GERD, and hemorrhoids, respectively.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records relevant to his claim, including any additional psychiatric records from Dr. O. Howard and Ms. D. Shaffier.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Obtain all outstanding post-service medical treatment records from VA treatment facilities.

3.  Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's psychiatric disorder.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

4.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's GERD.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

5.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's hemorrhoids.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

6.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




